Title: John Adams to Abigail Adams, 16 March 1780
From: Adams, John
To: Adams, Abigail



My dear Portia
Paris 16 March 1780

I have not particularly answered your amiable Letter of 10 Decr. Your tender Anxiety distresses me, much: I hope your Faith however, has returned before now with your Spirits. If Captain Trash arrived safe from Corunna you have heard from me, or if Babson from Bilboa.
Your delicate Charles is as hardy as a flynt. He sustains every thing better than any of Us, even than the hardy Sailor his Brother. He is a delightful little fellow. I love him too much. My fellow Travellers too are very well. Mr. Dana’s head ack is perfectly cured—not a groan nor a wry look.
There are some ladys, one at least that can never be odious, by Sea nor Land, yet she would have been miserable in both if she had been with me. The Governor of Gallicia told me I risqued a great deal to bring my two sons with me, but I should have risqued my All if I had brought you.
We have a calm at present: no News from America, nor from any other Quarter since the long Roll of Rodneys successes, which have made the English very saucy for the Moment, but this will not last long.
Captain Carpenter of the Cartel ship has been here from London and dined with me yesterday. They took his ship from him, and refused the Exchange of Prisoners. Thus ill natured are they. The Refugees, according to him are in bad Plight, not having received their Pensions these 18 Months, which are detained on some Pretence of waiting for Funds from Quebec. Yet they console themselves with the Thought that America cannot hold out another six Months. Thus Whally and Goffe expected Deliverance, Glory and Tryumph every day by the Commencement of the Millenium, but died without seeing it. Governor Hutchinsons son Billy died in London about 3 Weeks ago.

Yours, ever and forever.

